Citation Nr: 1530925	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability manifested by fatigue, to include a hormonal imbalance and chronic fatigue syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1988 to August 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for chronic fatigue syndrome.

The Veteran provided testimony at a videoconference hearing before the undersigned in September 2014.  A transcript is of record.

In December 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's December 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have a diagnosis of a disability manifested by fatigue, other than his service-connected sleep apnea, to include a hormonal imbalance and chronic fatigue syndrome.





CONCLUSION OF LAW

The Veteran does not have a disability manifested by fatigue, to include a hormonal imbalance and chronic fatigue syndrome that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in April 2009 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the April 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board finds that the December 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, all identified outstanding records of treatment and were retrieved.  Second, a VA examination was conducted to obtain the nature and etiology of any disability manifested by fatigue, to include a hormonal imbalance and chronic fatigue syndrome.  Moreover, the RO obtained an addendum opinion to the VA examination obtained on remand.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

I. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences related to his claimed disability such as extreme fatigue and sleep disturbance.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding a disability manifested by fatigue, to include a hormonal imbalance and chronic fatigue syndrome as such a matter requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on this point.

In this case, the Veteran contends that he has a current disability manifested primarily by fatigue, which began during service and has continued ever since.  However, the Board finds that service connection for a disability manifested by fatigue, to include a hormonal imbalance and chronic fatigue syndrome is not warranted because there is no competent evidence of an underlying current disability. 

Service treatment records (STRs) show that the Veteran was seen in May 2003 with complaints of fatigue, which was later associated with a diagnosis of sleep apnea.  He was further seen from February 2009 to April 2009 with more complaints of fatigue.  The Veteran was also treated for low testosterone during service. 

During VA examination in May 2009, the Veteran reported symptoms of chronic fatigue.  However, a diagnosis of chronic fatigue syndrome was not found.  At the time, the examiner was unable to state whether the Veteran's fatigue was separate from his testicular failure.

The Veteran was again afforded a VA examination in July 2012.  The examiner noted the Veteran's symptoms to include debilitating fatigue and sleep disturbance. The Veteran described becoming so fatigued that he was unable to perform his work or other usual activities.  He further described having fatigue that lasted more than 24 hours following exercise.  Upon physical examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  Rather, the examiner concluded that the Veteran's symptoms of fatigue were more likely explained by hormonal imbalance due to low testosterone and his diabetes.

During the Veteran's September 2014 Board hearing, he testified that he had chronic fatigue symptoms for several years before his diabetes was diagnosed in April 2012 and that he first began treatment for low testosterone during service.

Pursuant to the December 2014 Board remand, the Veteran underwent VA examination in February 2015 to determine whether he has or has had chronic fatigue syndrome at any time since the claim was filed in April 2009.  The examiner was also asked to opine as to whether it was at least as likely as not that any current disability manifested by chronic fatigue had onset in service or was otherwise related to a disease or injury in service, including the documented treatment for low testosterone during service.  If a connection to low testosterone or a hormonal imbalance was found, the examiner was asked to explain whether this represented a separate and distinct disability than the currently service-connected erectile dysfunction with testicular failure or rather a symptom of that service-connected disability.  The February 2015 VA examiner explained that the Veteran did not meet the criteria for chronic fatigue syndrome as there was no documentation suggestive of acute onset of the condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches, fatigue following and lasting 24 hours after exercise, or neuropsychologic symptoms.  The examiner also determined that the Veteran's headaches were attributed to tight neck muscles and sleep disturbance related to sleep apnea.  The examiner further indicated that the Veteran's low testosterone represented his currently service-connected erectile dysfunction with testicular failure.  

In March 2015, the RO requested that an addendum opinion be provided by the February 2015 VA examiner.  Accordingly, upon thorough review of the Veteran's virtual claims file, the VA examiner opined that it was less likely than not that the Veteran had chronic fatigue syndrome at any time since his claim was filed in April 2009.  The examiner further opined that the Veteran's fatigue was associated with [his service-connected] sleep apnea as sleep apnea is manifested as day-time fatigability associated with snoring.

As mentioned, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not indicate a diagnosis of a separate disability manifested by fatigue, to include a hormonal imbalance and chronic fatigue syndrome at any time, even prior to the filing of the Veteran's claim.  Again, fatigue has been found on examination to be a symptom of the Veteran's service-connected sleep apnea.   

Despite the Veteran's complaints of sleeping problems and extreme fatigue made in the course of seeking treatment, clinical evaluations failed to reveal objective indications of any underlying disability, other than symptomatology associated with service-connected sleep apnea.  In addition, the Board finds that the March 2015 VA opinion is persuasive and probative evidence against the claim for service connection for a disability manifested by fatigue (other than sleep apnea), to include a hormonal imbalance and chronic fatigue syndrome, because it was based on a thorough review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Therefore, the Board finds that service connection is not warranted for the claimed disability as there is no current diagnosis.  Brammer, 3 Vet. App. at 225.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by fatigue, to include a hormonal imbalance and chronic fatigue syndrome, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 
ORDER

Service connection for a disability manifested by fatigue (other than sleep apnea), to include a hormonal imbalance and chronic fatigue syndrome is denied.

	

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


